Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 08/16/2022 have been fully considered but they are not persuasive.
Regarding applicant’s argument on page 6 filed 08/16/2022 regarding the 35 U.S.C 103 rejection of claim 1, Applicant argues that the features of the amended claim are not described by the prior art references. Examiner respectfully disagrees and asks that applicant see rejection below. As such this argument is not found persuasive. 
Regarding applicant’s argument on page 7 filed 08/16/2022 stating that all of the elements of the rejected claims cannot be found in the cited reference, whether those references are considered alone or in combination. Applicant's arguments fail to comply with 37 CFR 1.111(b) because they amount to a general allegation that the claims define a patentable invention without specifically pointing out how the language of the claims patentably distinguishes them from the references. Applicant does not point out what features cannot be found in the cited references and as such this argument is not persuasive.




Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
Claims 1, 4, 5, 9, 11-12 are rejected under 35 U.S.C. 103 as being unpatentable over Cappuccio (US 20110283475 A1) in view of Moore (US 20160242611 A1).
Regarding Claim 1, Cappuccio teaches an attachment to a portable vacuum or blower device comprising: an adapter assembly (24) having a top sidewall portion (Annotated Figure A, top side wall being the side that extends away from the center of the tool) for detachably coupling to a portable vacuum or blower device (for coupling via 26 to 50 Cappuccio Para [0004] “It is another object of the present invention to provide a conversion system for a standalone vacuum cleaner which, when connected to a vacuum cleaner, will effectively operate as a wet/vac and, when wet/vac cleaning is completed, will allow the vacuum cleaning to return to its normal dry vacuuming functions.” i.e., detachable), and a bottom sidewall portion (Annotated Figure A)  for coupling the adapter assembly to an inlet and outlet assembly (lid component 4); a lid assembly (6) configured to detachably couple with a bucket, the lid assembly comprising first (8) and second lid couplers (9) (Para [0015] “In operation, cover 6 of lid component 4, with conduits 12 and 32 extending therefrom, is secured over the open top of receptacle 2 by lid clamps 8 and 9.”); the inlet and outlet assembly (4) having an adapter end top sidewall portion (14) for coupling to the adapter assembly (24), an adapter end bottom sidewall portion (16); the first and second lid couplers operable to couple the lid assembly to the inlet and outlet assembly (Space which tubes defined by 32 and 36 and 14 and 16 extend through the lid 6, see Fig 1). wherein the adapter end bottom sidewall portion (16) is operable to couple with the first lid coupler (see figure 2 where 16 is inserted through hole in lid 6): and a vacuum tube (32, 34, 36) comprising a vacuum tube end bottom sidewall portion (36) operable to couple to the second lid coupler (Space which tubes defined by 32 and 36 and 14 and 16 extend through the lid 6, see Fig 1), and a vacuum tube end top sidewall portion (34) for selectively receiving a vacuum tube (46).
However, Cappuccio does not explicitly teach the adapter end top sidewall portion detachably coupling to the adapter assembly.
Moore, however, teaches a similar device for separating liquid from a vacuum flow (i.e. adapter end top sidewall portion and adapter (116)) that detachably couples (via threading 112 and 114 see Fig 6 of Moore).  
It would be obvious to one of ordinary skill in the art before the effective filing date to modify Cappuccio have the adapter be detachable, allowing for different size adapters in order to allow for different sized vacuum tubes or cuffs to be attached to the apparatus, increasing the flexibility of use of the device and improving the utility of the device.


    PNG
    media_image1.png
    465
    591
    media_image1.png
    Greyscale

Annotated Figure A (Figure 2 of Cappuccio)
Regarding Claim 4, Cappuccio as modified teaches all the limitations of claim 1 and in addition teaches wherein the adapter end bottom sidewall portion (16 of Cappuccio) has a filter (22 of Cappuccio) that is sufficiently porous to allow only the flow of air (Para [0013] “Screen member 22 overlays opening 20 to prevent dirt and debris from entering conduit 12.”).
Regarding claim 5, Cappuccio as modified teaches all the limitations of claim 1 and in addition teaches wherein the lid couplers allows for use of the lid assembly in two orientations (Cappuccio is capable of being used in two orientations, i.e., one could rotate the lid), but does not explicitly teach wherein the lid couplers are the same diameter. 
However, it would be obvious to one having ordinary skill in the art before the effective filing date of the invention, as there a finite number of options for the radius of the lid couplers, I.E the same size or different sizes. It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have the lid couplers as the same size as doing so merely involves choosing between the two options. Courts have recognized that a conclusion of obvious is supported by finding that the claimed subject matter merely involves choosing from a finite number of identified, predictable solutions (Manually or by machine), with a reasonable expectation of success (See MPEP 2143(I)(E)).
  Regarding claim 9, Cappuccio as modified teaches all the limitations of claim 1 and in addition teach wherein the vacuum tube end top sidewall portion (34 and 44 of Cappuccio define the vacuum tube end top sidewall portion) of the inlet and outlet assembly (4 of Cappuccio) detachably couples (via 44 of Cappuccio) to a bent vacuum tube (46 of Cappuccio), such that use of the attachment to a portable vacuum or blower device allows a user to maintain the attachment to a portable vacuum or blower device upright during use (see upright bucket 2 in Fig 1 of Cappuccio).
Regarding claim 11, Cappuccio as modified teaches all the limitations of claim 1 and further teaches wherein the adapter end bottom sidewall portion (16) and the vacuum tube end bottom sidewall portion (36) of the inlet and outlet assembly (4) have a narrower diameter than the lid couplers of the lid assembly (evidenced by the fact that these sidewall portions fit through the lid couplers), but does not explicitly teach such that the adapter end bottom sidewall portion and the vacuum tube end bottom sidewall portion of the inlet and outlet assembly detachably couple within the lid couplers of the lid assembly.
However, it would have been obvious to one having ordinary skill in the art before the claimed invention was filed to make the adapter end bottom sidewall portion and the vacuum tube end bottom sidewall portion of the inlet and outlet assembly detachably couple within the lid couplers of the lid assembly in order to increase the ease of which the inlet and outlet assembly and since it has been held that constructing a formerly integral structure in various elements involves only routine skill in the art. See MPEP 2144.04(V)(C).
Regarding claim 12, Cappuccio as modified teaches all the limitations of claim 1 and in addition teaches wherein the vacuum tube end top sidewall portion (34 and 44 define the vacuum tube end top sidewall portion) of the inlet and outlet assembly (4) has a larger diameter than the vacuum tube (Shown in Fig 2 of Cappuccio, 44 has a larger diameter than the vacuum tube 46), such that the vacuum tube detachably couples within the vacuum tube end top sidewall portion of the inlet and outlet assembly (Cappuccio Para [0015]” Similarly, wet hose 46 is connected to end connector 44 of conduit 32, thus providing a watertight seal between the hose and the conduit.” And Cappuccio Para [0004] “It is another object of the present invention to provide a conversion system for a standalone vacuum cleaner which, when connected to a vacuum cleaner, will effectively operate as a wet/vac and, when wet/vac cleaning is completed, will allow the vacuum cleaning to return to its normal dry vacuuming functions.” shows 46 and 26 are detachably coupled).
Claims 2 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Cappuccio (US 20110283475 A1) in view of Moore (US 20160242611 A1), as applied to Claim 1, and further in view of Landolt (US 8916002 B1).
Regarding claim 2, Cappuccio as modified teaches all the limitations of claim 1 but does not explicitly teach wherein the top sidewall portion of the adapter assembly has a front coupling attachment and a rear coupling attachment, such that a portable vacuum or blower device with an insert and twist attachment system is secured by the front coupling attachment and the rear coupling attachment. 
However, Landolt does teach a similar device wherein a bucket is attached to a vacuum including an adapter wherein the top sidewall portion of the adapter assembly has a front coupling attachment and a rear coupling attachment (20 of Landolt, Fig. 2 and 3 showing that there is an attachment on both sides), such that a portable vacuum or blower device with an insert and twist attachment system is secured by the front coupling attachment and the rear coupling attachment (see Fig. 2 and 3 and insert and twist feature as Shown in Annotated Figure B). 
It would be obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the adapter assembly of Cappuccio as modified in view of Landolt in order the increase the storability and portability of the device, thereby increasing utility.
Regarding claim 8, Cappuccio as modified teaches all the limitations of claim 1 and further teaches wherein the vacuum tube end top sidewall portion (34 and 44 of Cappuccio) of the inlet and outlet assembly (4 of Cappuccio).
But does not teach explicitly wherein the vacuum tube end top sidewall portion of the inlet and outlet assembly detachably couples to a straight vacuum tube, such that use of the attachment to a portable vacuum or blower device requires a user to tilt the attachment to a portable vacuum or blower device during use.
However, Landolt does teach a similar device wherein a bucket is attached to a vacuum wherein the vacuum tube end top sidewall portion of the inlet and outlet assembly detachably couples (via insert and twist mechanism in Figs 2 and 3 of Landolt) to a straight vacuum tube (24), such that use of the attachment to a portable vacuum or blower device requires a user to tilt the attachment to a portable vacuum or blower device during use (Landolt discloses a vacuum that will be tilted in order to be used on the floor due to the angle between the handle and suction tube).
It would be obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the vacuum tube of Cappuccio as modified to be a straight piece as taught by Landolt in order to efficiently and conveniently “Sweeping outdoor areas such as lawns, pedestrian streets, parking places and the like of leaves, grass clippings” (Col 1 Line 15-16 of Landolt).

    PNG
    media_image2.png
    299
    427
    media_image2.png
    Greyscale

Annotated Figure B (Figure 2 of Landolt)

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Cappuccio (US 20110283475 A1) in view of Moore (US 20160242611 A1), as applied to Claim 1, and further in view of Crouser (US 3872538 A).
Regarding claim 3, Cappuccio as modified teaches all the limitations of claim 1 but does not explicitly teach wherein the top sidewall portion of the adapter assembly has coupling attachments and an attachment hinge, as such that a portable vacuum or blower device with a snapping attachment system is secured by the coupling attachments and the attachment hinge.
However, Crouser does teach a vacuum cuff wherein the top sidewall portion of the adapter assembly has coupling attachments (Tabs and ears 70 and 74  see Fig. 8 and 12 of Crouser) and an attachment hinge (Living hinge 40 of Crouser), as such that a portable vacuum or blower device with a snapping attachment system (attaches hose fitting 14 to housing 26) is secured by the coupling attachments and the attachment hinge (Hook means 102 of Crouser and Living hinge 40 of Crouser).
It would be obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the adapter assembly of Cappuccio as modified in view of Crouser in order to secure a hose fitting around a vacuum hose (Col 3 Line 48-53).

Claims 6 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Cappuccio (US 20110283475 A1) in view of Moore (US 20160242611 A1), as applied to Claim 1, and further in view of Reining (US 20120024316 A1).
Regarding claim 6, Cappuccio as modified teaches all the limitations of claim 1 and in addition teach wherein the lid assembly (6 of Cappuccio) that allow securing the lid assembly to a bucket (via claps 8 and 9 of Cappuccio). But does not teach wherein the lid assembly has threads.
However, Reining does teach a suction cleaning device wherein the lid assembly has threads (Reining Para. [0034] “The lower cup part 105 is attached such that it can be replaced with respect to the upper cup part 103, for example by screw-fastening.”)
It would be obvious to one of ordinary skill in the art before the effective filing date to modify the lid assembly of Cappuccio as modified to include threads in order to present a more secure connection, and to help ensure that bucket maintains a proper vacuum pressure.
Regarding Claim 7, Cappuccio as modified teaches all the limitations of claim 1 and but does not explicitly teach wherein the lid assembly has threads that allow securing the lid assembly to a bucket through screwing the lid assembly in place.
However, Reining does teach a thread that allow securing the lid assembly to a bucket through screwing the lid assembly in place (Reining Para. [0034] “The lower cup part 105 is attached such that it can be replaced with respect to the upper cup part 103, for example by screw-fastening.”)
It would be obvious to one of ordinary skill in the art before the effective filing date to modify the lid of Cappuccio as modified to be secured via being screwed into place in order to present a more secure connection, and to help ensure that bucket maintains a proper vacuum pressure.
Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Cappuccio (US 20110283475 A1) in view of Moore (US 20160242611 A1) as applied to claim 1 and in further view of FOR1 (DE 29505961 U1).
Regarding Claim 10, Cappuccio as modified teaches all the limitations of claim 1 and additionally teaches wherein the bottom sidewall portion of the adapter assembly (annotated Figure A), outlet assembly (14 of 4 of Cappuccio) such that the bottom sidewall portion of the adapter assembly (annotated Figure A) detachably (via threading 112 of Moore) couples within the adapter end top sidewall portion of the inlet and outlet assembly (14 of 4 of Cappuccio).
But does not explicitly teach wherein the bottom sidewall portion of the adapter assembly has a Narrower diameter than the adapter end top sidewall portion of the inlet.
However, FOR1 does teach a bucket assembly, wherein the bottom sidewall portion of the adapter assembly (28) has a Narrower (Shown in Annotated Figure C) diameter than the adapter end top sidewall portion of the inlet (27). 
It would be obvious to one of ordinary skill in the art before the effective filing date of the invention to further modify the adapter assembly of Cappuccio in light of FOR1 in order to “accommodate different diameter connections of household vacuum cleaners” (FOR1 Para [0032]), improving the flexibility of the device and increasing the utility of the apparatus.

    PNG
    media_image3.png
    210
    279
    media_image3.png
    Greyscale

Annotated Figure C (Figure 1 of FOR1)
	Regarding Claim 14, Cappuccio as modified teaches all the limitations of claim 1 but does not specifically teach wherein the detachable adapter end top sidewall portion comprises a funnel shape.
	However, FOR1 does teach where the adapter end top sidewall portion (28) comprises a funnel shape (See Annotated Figure C).
It would be obvious to one of ordinary skill in the art before the effective filing date of the invention to further modify the adapter assembly of Cappuccio in light of FOR1 in order to “accommodate different diameter connections of household vacuum cleaners” (FOR1 Para [0032]), providing greater utility to the device by increasing the flexibility of the apparatus.
Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Cappuccio (US 20110283475 A1) in view of Moore (US 20160242611 A1) as applied to claim 1 and in further view of Lee-Sin (US 20180028030 A1).
Regarding Claim 13, Cappuccio as modified teaches all the limitations of claim 1 but does not specifically teach further comprising a connection extending between the inlet and outlet assembly and at least one of the vacuum tube end bottom sidewall connection and the vacuum tube end top sidewall connection, and wherein the connection facilitates alignment of the adapter with the first and second lid couplers.
However, Lee-Sin does teach a similar vacuum adapter configuration with a connection (120) between the inlet and outlet assembly (80) and at least one of the vacuum tube end bottom sidewall connection and the vacuum tube end top sidewall connection (55) (see figure 1a and 1b), and wherein the connection facilitates alignment of the adapter with the first and second lid couplers (connection 120 is capable of facilitating alignment of the adapter with the first and second lid couplers). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to further modify Cappuccio in view of Lee-Sin to include a connection element between the vacuum tube and the inlet and outlet assembly as advantageously taught by Lee-sin in order to assist the apparatus in maintaining structural integrity while in use. (Lee-Sin Para [0025] “This is an important feature for keeping the assembled apparatus 5 stable and for maintaining its structural integrity under the force of the air pressure generated by the vacuum as well as the rigors of handling by a user.”)
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Von Stackelberg (US 20040089157 A1) teaches a similarly configured vacuum adapter apparatus.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Tyler James McFarland whose telephone number is (571)272-7270. The examiner can normally be reached M-F 7:30AM-5PM (E.S.T), Flex First Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anne Kozak can be reached on (571) 270-0552. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/T.J.M./            Examiner, Art Unit 3723                                                                                                                                                                                            

/BRIAN D KELLER/            Primary Examiner, Art Unit 3723